DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 08/13/2021. 

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 08/13/2021, at best the prior art of record, Danko (Pub No. US 2015/0086115 A1) discloses an application test suite 504 may provide automated inputs to each of the applications 502 and may capture screenshots of the applications 502 in response to their processing the automated inputs, (see Para 0044 and Fig. 5), Michelsen et al. (Pub No. US 2014/0223418 A1) discloses virtual services performance data that describes a response time of a first software component to a particular request of another software component, a virtual service is instantiated to simulate operation of the first software component and the virtual service uses the performance data to generate responses to requests received from a second software component based on the performance data, (see Abstract), Chauhan et al. (Pub No. US 2019/0318020 A1) discloses a data transformation module being configured to receive input data from a source application having a first data format, the input data to be transferred to a target application having a second data format, wherein the first data format and the second data format are different data formats, transform the input data from the first data format to generate output data in a second data format, wherein the output data is compatible with the target application; and transfer the output data to the target application, (see Abstract and Fig. 4), Fu et al. (Pub No. US 2003/0028752 A1) discloses changing the structure of a directory information tree by changing the "ou" attribute name to "type", (see Para 0043 and Fig. 1 & 4), Brideson et al. (Pub No. US 2011/0035205 A1) discloses automatically generate simulated information by receiving by a processor a structured input file with definitions to generate simulated data for a simulation database and producing by the processor a data generator program based on the structured input file, (see Abstract), Pigeon et al. (Pub No. US 2020/0293541 A1) discloses receiving, from a client via a REST API, input in a first format; converting, using predetermined metadata, the input in the first format into input in a second format; and sending the input in the second format to a legacy system for performing an operation using the input in the second format, (see Abstract), McHugh et al. (Patent No. US 8,504,758 B1) discloses providing object versioning in a storage system may support the logical deletion of stored objects, (see Abstract), Dunn et al. (Pub No. US 2018/0034721 A1) discloses a benchmarking system for measuring performance of a client-side application, e.g., a web browser, in processing an application, e.g., rendering a web page of a social networking application, (see Abstract and Fig. 1-5), Kitahashi (Pub No. US 2017/0357519 A1) discloses a memory that stores first data acquired from Evans et al. (Pub No. US 2003/0033283 A1) discloses the proxy server overwrites the existing cached copy of the data set with the newly delivered version, (see Para 0011), and Herbeck et al. (Pub No. US 2011/0078114 A1) discloses that the client uploads the document to the server for storage in the repository (step 508), the server receives and stores the content document from the client (step 509) and the server may replace (overwrite) an older version of an existing content document, (see Para 0048). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole. 
Thus, claims 1, 8 and 15 are allowed over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648